Citation Nr: 1045372	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for status post 
medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  However, in this case, the Veteran has not 
demonstrated or alleged unemployability due to his service-
connected left knee disability.  Rather, he has remained 
incarcerated at the Florida Department of Corrections throughout 
the entire appeal period.  Accordingly, as a claim for TDIU has 
not been raised by the Veteran or reasonably raised by the 
evidence of record, the Board finds that the requirements of Rice 
have been met, and no further consideration of TDIU is warranted 
by the Board at this time.


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee disability 
has been manifested symptomatic removal of semilunar cartilage, 
moderate instability, and satisfactory evidence of painful 
motion, to a non-compensable degree, with X-ray evidence of 
arthritis; ankylosis, flexion limited to 45 degrees, or extension 
limited to 10 degrees have not been shown.  





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, 
and no higher, for status post medial meniscectomy of the left 
knee have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5260, 5261 (2010).  

2.  The criteria for entitlement to a separate 20 percent rating 
for moderate instability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for entitlement to a separate 10 percent rating 
for degenerative arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Veteran's claim arise from his disagreement 
with the initial evaluation following the grant of service 
connection for status post left medial meniscectomy of the left 
knee.  The U.S. Court of Appeals for the Federal Circuit and the 
Court of Appeals for Veterans Claims have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As an initial matter, the RO has 
obtained service treatment records and Department of Correction 
treatment records pertinent to the appeal, and the Veteran 
submitted statements on his behalf. 

The Board acknowledges that the Veteran has not been provided 
with a VA examination in this case.  It is noted that RO 
attempted to contact the Florida Department of Corrections to 
schedule a VA exanimation after the Veteran initially submitted 
his claim for service connection.  However, because the Florida 
Department of Corrections required that VA incur expenses for the 
salaries and travel costs incurred by the Florida Department of 
Corrections in conjunction with bringing the Veteran in for a VA 
examination, a cost which VA was without authority to incur, the 
VA examination request was cancelled.  These efforts to provide 
the Veteran with a VA examination were documented and are 
contained within the claims file.  The Board acknowledges that 
the duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  However, because the RO contacted the incarcerating 
facility to ascertain the viability of conducting an examination 
of the Veteran and no adequate option was available, the Board 
finds that the RO made reasonable efforts to provide him with a 
VA examination in compliance with the VCAA.

In any event, the Board finds that there is ample medical 
evidence contained with the Department of Correction treatment 
records to ascertain the severity of his service-connected left 
knee disability.  Of significance, the Department of Correction 
examiners have interviewed the Veteran and conducted physical 
examinations throughout the appeal period, and there is otherwise 
no indication that the Veteran's past history or any relevant 
fact was misstated.  In this regard, it is significant to note 
that treatment records contain assessments of the Veteran's range 
of motion of the left knee (both flexion and extension), 
instability, X-rays, and MRIs sufficient to rate his disability 
using the rating criteria found within the applicable Diagnostic 
Codes.  Moreover, the Veteran has provided statements on his 
behalf addressing the functional limitations and additional 
factors, such as pain and weakness, affecting his left knee.  
Therefore, the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determination regarding this issue, and a remand for a VA 
examination is not required. 

Of significance, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Therefore, the Board finds that the available 
records and medical evidence have been obtained in order to make 
an adequate determination regarding this issue. 

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for further development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability. 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  However, the Board has 
been directed to consider only those factors contained wholly in 
the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the specific 
rating criteria in determining level of occupational and social 
impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  The intent 
of the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  Actually 
painful, unstable, or malaligned joints, due to healed injury, 
are as entitled to at least the minimum compensable rating for 
the joint.  The joints should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  See 
38 C.F.R. § 4.59.

In addition, with respect to disabilities of the knees, VA 
General Counsel, in a precedential opinion (VAOPGCPREC 23- 97), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under DCs 5003 and 5257.  The 
General Counsel stated that when a knee disorder was already 
rated under DC 5257, a veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) or 
5261 (extension limited to 5 degrees or more) in order to obtain 
a separate rating for arthritis.  The General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating for 
arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59; see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Thus, where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  In 
addition, the General Counsel has also held that separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
VAOPGCPREC 09-04.

As is the case here, where a Veteran is appealing the initial 
disability ratings assigned for a disability, the claim  requires 
consideration of the entire time period involved and 
contemplation of staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In this case, the RO initially granted service connection for 
status post medial meniscectomy of the left knee and assigned a 0 
percent, noncompensable rating under Diagnostic Code 5258, which 
pertains to dislocated semilunar cartilage.  

The Board will begin with consideration of Diagnostic Codes 5258 
and 5259, both pertaining to disability ratings of the semilunar 
cartilage.  A disability rating of 10 percent will be warranted 
for symptomatic removal of semilunar cartilage (Diagnostic Code 
5259), and a disability rating of 20 percent will be warranted 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (Diagnostic Code 
5258).  

After carefully reviewing the evidence of record, the Board finds 
that the Veteran meets the criteria for an initial 10 percent 
rating for his left knee disability.  The Veteran underwent a 
meniscectomy in service, resulting in the excision of the left 
medial meniscus.  Thus, there is no question that semilunar 
cartilage has been removed.  In addition, the Board further notes 
that an MRI conducted in September 2000, prior to his second knee 
surgery, indicated the presence of severe meniscal disease.  As 
symptomatic removal of semilunar cartilage has been demonstrated, 
a 10 percent rating under Diagnostic Code 5259 is warranted.

In determining whether the next, higher 20 percent disability 
rating is warranted, the evidence does not demonstrate dislocated 
semilunar cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  It is acknowledged that the Veteran has 
consistently complained of left knee pain.  However, the Board 
finds it significant that "no effusion" was noted upon physical 
inspection in an August 2005 Department of Correction treatment 
report.  Further, a review of the most recent MRI, taken in 
October 2001, is significant in that the only abnormality noted 
was degenerative joint disease of the medial compartment.  
Without evidence of dislocated semilunar cartilage, much less 
frequent episodes of locking, pain, and effusion, the Veteran's 
symptoms do not more nearly approximate the rating criteria for 
the next higher 20 percent rating under Diagnostic Code 5258.  
Thus, the Board finds that an increase to 10 percent, but no 
higher, for the Veteran's demonstrated symptomatic removal of 
semilunar cartilage.  

Additionally, the Board has also considered whether a separate 
compensable rating may also be assigned under additional 
diagnostic codes pertaining to the knee.  In this regard, it is 
noted that a separate rating may be warranted upon the following 
additional disabilities:  ankylosis (rated under Diagnostic Code 
5256); slight recurrent subluxation or lateral instability (a 
separate 10 percent rating under Diagnostic Code 5257), moderate 
recurrent subluxation or lateral instability (20 percent rating 
under Diagnostic Code 5257), severe recurrent subluxation or 
lateral instability (30 percent rating under Diagnostic Code 
5257); limitation of flexion (rated under Diagnostic Code  5260), 
limitation of extension (rated under Diagnostic Code 5261), and 
degenerative arthritis (rated under Diagnostic Code 5003).  38 
C.F.R. § 4.71a (2010).

As an initial matter, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health 68 (4th ed. 1987)).  Despite the fact that the 
exact extent of the Veteran's range of motion was not identified 
in an August 2005 Department of Correction treatment report, it 
is significant to note that the examiner expressly noted that no 
pain was elicited on range of motion.  Further, it was noted that 
his gait was steady and without a limp, suggesting rather 
substantial range of motion of the left knee.  These findings are 
inconsistent with a finding of ankylosis, or "immobility and 
consolidation" of the left knee.  Therefore, the evidence does 
not support the assignment of a separate rating for ankylosis 
under Diagnostic Code 5256.

Turning next to Diagnostic Code 5257, the Board notes that the 
Veteran has consistently complained of left knee instability.  
See e.g., November 2006 and February 2007 statements.  
Significantly, in August 2005, the Department of Correction 
examiner also noted "slipping" of approximately one-fourth inch 
of the left knee, and a January 2007 treatment report expressly 
identified the issue of an "unstable knee" and prescribed the 
Veteran a mechanical brace.  The Board finds that these symptoms 
are consistent with a 20 percent rating under Diagnostic Code 
5257 for "moderate" recurrent subluxation or lateral 
instability.  In order to warrant the next higher 30 percent 
rating, severe instability must be shown.  However, as the August 
2005 Department of Correction treatment report expressly noted 
that the Veteran was able to ambulate with a steady gate, and 
without a limp, these findings weigh against a finding of severe 
instability.  Moreover, slipping was found to be approximately 
one-fourth of an inch upon examination, which is suggestive of 
subluxation or instability to a moderate degree.  As such, the 
Board finds that a separate 20 percent rating, and no higher, is 
warranted for moderate instability of the left knee.  

Next, the Board will determine whether the Veteran has limited 
flexion or extension so as to warrant a separate compensable 
rating under Diagnostic Code 5260 and Diagnostic Code 5261.  In 
this regard, the Board notes that, in an August 2005 Department 
of Corrections treatment report, it was noted that no pain was 
elicited upon range of motion.  In a separate evaluation 
conducted that same month, it was noted that the Veteran 
complained of pain and difficulty walking following a softball 
injury, but his gait was noted to be steady and without a limp.  
The Board finds it significant that, throughout the appeal 
period, there is no reference to whether the Veteran experienced 
any decreased range of motion, despite the fact that other 
symptoms, such as instability, were routinely noted.  

In considering whether the Veteran experienced decreased range of 
motion to a compensable degree, the Board also looked to the 
history of his disability but finds that the Department of 
Corrections records prior to the appeal period consistently noted 
that the Veteran possessed substantial range of motion of the 
left knee.  The Board acknowledges that, after his second left 
knee surgery in October 2000, it was noted that he had full range 
of motion of the left knee but with complaints of pain in 
November 2000.  However, in a follow-up report dated February 
2001, he reported that his "knee is much better."  It was 
further noted that his left knee possessed approximately 130 
degrees of flexion (pursuant to 38 C.F.R. § 4.71, Plate I, range 
of motion to 0 to 145 degrees is considered anatomically normal) 
and that he had "full extension."  Conserved range of motion 
was noted in August 2001, but there is no medical evidence to 
suggest that his range of motion decreased to a compensable level 
or that, during the applicable appeal period, that his left knee 
disability was ever manifested by flexion limited to 45 degrees 
or extension limited to 10 degrees so as to warrant a separate 
compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

Upon consideration of all the relevant information, therefore, 
the Board finds that a separate rating for limitation of motion 
is not warranted in this case, even with consideration of any 
additional limitation of function due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Again, the Board emphasizes that the August 2005 VA treatment 
report expressly noted that there was no pain elicited upon range 
of motion of the left knee and that, despite his complaints of 
knee pain and instability, he was able to ambulate with a steady 
gait.  Thus, the evidence demonstrates that the Veteran possessed 
substantial ambulatory function.   For these reasons, the Board 
finds that the evidence does not show a limitation of motion that 
more nearly approximates the assignment of a separate compensable 
rating based upon limitation of extension or flexion under 
Diagnostic Code 5260 or Diagnostic Code 5261, even with 
consideration of the DeLuca factors.

Finally, the Board will consider whether the Veteran may 
nonetheless be entitled to a separate 10 percent rating for 
painful motion, limited to a noncompensable degree under the 
above diagnostic codes pertaining to the knee, under Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, a 10 percent 
disability rating for arthritis is warranted upon X-ray evidence 
of noncompensable limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a.

Here, an August 2000 Department of Corrections treatment report 
indicated that X-ray findings revealed degenerative arthritis.  
These findings were confirmed on MRI findings noted in September 
2000, April 2001, and October 2001.  In addition, the Veteran has 
consistently reported left knee pain, even though limitation of 
motion to a compensable degree has not been demonstrated.  Since 
he is able to detect the presence of painful motion of his left 
knee, the Board finds his statements to be competent.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report symptoms that are detectable through the five senses).  
Moreover, his complaints of left knee pain were noted 
consistently in Department of Correction treatment records.  As 
such, the Board finds that there is X-ray evidence of arthritis, 
accompanied by satisfactory evidence of painful motion, thus 
warranting a separate 10 percent rating for degenerative 
arthritis of the left knee under Diagnostic Code 5003.  

Consideration has been given as to whether the assignment of a 10 
percent rating under Diagnostic Codes 5259 and 5003 violates the 
rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  Notably, 
the separate compensable rating being assigned under Diagnostic 
Code 5003 is based on painful motion.  VAOPGCPREC 9-98 indicates 
that the evaluation of a knee disability under Diagnostic Code 
5259 includes complications resulting in loss of range of motion.  
However, in the present case, the Board observes that the 
symptomatology related to the Veteran's meniscal disease is 
separate and distinct from that of his osteoarthritis.  The 
meniscal disease causes pain and tenderness over the patella and 
generalized weakness. There is no clear indication that there is 
any limitation of motion related to the meniscal disease.  
Conversely, the symptoms related to the osteoarthritis appear to 
be limited the painful motion.  Thus, the Board finds the 
assignment of separate ratings is warranted and does not violate 
38 C.F.R. § 4.14.

The Board also acknowledges that the RO, in its rating decision 
and statement of the case, indicated that the Veteran's knee 
symptoms appeared to be unrelated to his service-connected 
disability.  However, the Board, after carefully reviewing the 
medical evidence, acknowledges that no such distinction was 
found.  To the contrary, the Board found that the Veteran's in-
service injury and surgery were routinely referenced in more 
recent Department of Correction treatment reports.  For example, 
October 2000 and August 2001 treatment reports referenced the 
Veteran's complaints of knee pain in conjunction with an "old 
injury" and history of knee surgery.  Moreover, when he first 
sought post-service treatment for his knee disorder at the 
Florida Department of Corrections, it is important to note that 
it was referred to as a "re-injury," which is suggestive that 
his current complaints were indeed related to his service-
connected left knee disability.   Importantly, although the 
treatment records did reflect a post-service slip and fall and 
post-service softball injury to the left knee, there is no 
indication that the injuries were entirely unrelated to his 
service-connected injury and in-service surgery.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record).  Accordingly, the Board resolves 
doubt in the Veteran's favor and finds that his current symptoms, 
which have not been attributed to a non-serviceconnected cause, 
are manifestations of his service-connected disability.  

In conclusion, the Board grants an increased rating to 10 
percent, but no higher, for post medial meniscectomy of the left 
knee under Diagnostic Code 5259.  In addition, as discussed 
above, a separate 20 percent disability rating instability left 
knee is warranted under Diagnostic Code 5257, and a separate 10 
percent rating for degenerative arthritis of the left knee is 
warranted under Diagnostic Code 5003.  To this extent, the appeal 
is granted.  The Board further finds that the Veteran's symptoms 
remained constant throughout the course of the period on appeal 
and, as such, staged ratings are not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the present appeal, the Board has also considered 
the Veteran's statements asserting that his symptoms are of such 
severity so as to warrant a higher rating.  In this case, the 
Board acknowledges that he is competent to report symptoms that 
he experiences through his five senses because this requires only 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the pertinent evidence of 
record.  Therefore, the Board finds that the medical findings 
noted within the Florida Department of Correction treatment 
records, which directly address factors contained within the 
criteria under which the service-connected disability is 
evaluated, to be more probative than the Veteran's assessment of 
the severity of his disability.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to his left knee disability. Further, the record weighs 
against a finding of occupational impairment or average 
industrial impairment that is in excess of that contemplated by 
the assigned rating. In this regard, as discussed above, the 
Veteran is currently incarcerated and has not alleged any 
occupational impairment.  Moreover, as discussed above in greater 
detail, despite the Veteran's reported symptoms of pain, 
weakness, and instability, it was nonetheless shown that he was 
able to ambulate with the use of a brace that he possessed 
substantial range of motion of the left knee throughout the 
appeal period.  Moreover, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedules, and the assigned schedular 
evaluation evaluations are therefore adequate.  

Consequently, the Board finds that referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted in this 
case.


ORDER

An initial disability rating of 10 percent, and no higher, for 
status post medial meniscectomy of the left knee, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A separate 20 percent evaluation, but no more, for instability of 
the left knee is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

A separate 10 percent evaluation, but no more, for degenerative 
arthritis of the left knee is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


